Citation Nr: 0731181	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  05-34 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
RO's January 15, 2003 rating action awarding an effective 
date of September 27, 2001 for entitlement to service 
connection for organic personality disorder and organic mood 
disorder due to closed head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to April 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by the RO that 
found no clear and unmistakable error in the effective date 
assigned to a grant of service connection for organic 
personality disorder and organic mood disorder due to closed 
head injury.  The veteran perfected a timely appeal of this 
determination to the Board.  

In August 2006, the veteran, accompanied by his 
representative, testified before the undersigned Acting 
Veterans Law Judge at the local RO.  Additional evidence was 
submitted at and subsequent to the hearing, accompanied by 
waivers of RO consideration.  This evidence will be 
considered by the Board in reviewing the veteran's appeal.  
See 38 C.F.R. § 20.1304(c) (2006).


FINDINGS OF FACT

1.  In July 1968 and December 1984, the RO denied the 
veteran's claim of service connection for emotionally 
unstable personality; the veteran was notified of these 
decisions and of his appellate rights, but did not file a 
timely Notice of Disagreement with either decision, and they 
became final.  

2.  On September 27, 2001, the RO received the veteran's 
informal application to reopen the previously denied the 
claim of service connection for a psychiatric disability 
(PTSD); in August 2002, the veteran amended his claim to 
include organic personality disorder.    

3.  In a January 2003 rating decision, the RO granted service 
connection for organic personality disorder and organic mood 
disorder due to closed head injury, evaluated as 100 percent 
disabling, effective September 27, 2001.  

4.  The correct facts relating to the cause of the veteran's 
death, as they were known at the time of the January 2003 
rating decision, were before the RO, and the statutory or 
regulatory provisions extant at the time were correctly 
applied.  


CONCLUSION OF LAW

The January 2003 rating decision, setting an effective date 
of September 27, 2001 for entitlement to service connection 
for organic personality disorder and organic mood disorder 
due to closed head injury, was not clearly and unmistakably 
erroneous.  38 U.S.C.A. §§ 5107, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.105(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107, was enacted prior to the submission of the motion 
considered herein. VA issued regulations to implement the 
VCAA, codified as amended at 38 C.F.R. 3.102, 3.156(a), 3.159 
and 3.326(a). In Livesay v. Principi, 15 Vet. App. 165 (en 
banc) (2001), however, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA was not applicable 
to motions alleging CUE in decisions of the Board.  
Accordingly, the Board finds that the VCAA is not applicable 
to this motion as a matter of law.




II.  Analysis

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
their results would have been manifestly different but for 
the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

In Russell v. Principi, 3 Vet. App. 310 (1992), the Court set 
forth a three-pronged test for determining when there is 
clear and unmistakable error present in a prior decision.  
These are (1) either the correct facts, as they were known at 
the time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed a the time of the prior adjudication in question.  
Russell v. Principi, 3 Vet. App. at 313-14.  See also Bustos 
v. West, 179 F. 3d 1378, 1380-81 (Fed. Cir. 1999) (to prove 
clear and unmistakable error, a claimant must show that an 
error was outcome-determinative, an error that would 
manifestly have changed the outcome of the prior decision); 
Hines v. Principi, 18 Vet. App. 227, 235 (2004).  

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo the 
Court stated:  

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. ... If a claimant-appellant 
wishes to reasonably raise CUE there 
must be some degree of specificity as to 
what the alleged error is and, unless it 
is the kind of error ... that, if true, 
would be CUE on its face, persuasive 
reasons must be given as to why the 
result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a CUE claim is undoubtedly a collateral 
attack, the presumption is even 
stronger.  

Fugo, 6 Vet. App. at 43-44 (emphases added).  

Thus, as a threshold matter, a claimant must plead CUE with 
sufficient particularity.  Only if this threshold requirement 
is met does the Board have any obligation to address the 
merits of the CUE claim.  See Phillips v. Brown, 10 Vet. 
App. 25 (1997) (distinguishing denial of CUE due to pleading 
deficiency and denial of CUE on merits); Luallen v. Brown, 
8 Vet. App. 92 (1995) (same).  

The Court has also held that allegations that previous 
adjudications have improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  See Baldwin v. West, 13 Vet. App. at 
5; Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  

Similarly, the Court has held that the VA's breach of its 
duty to assist cannot form a basis for a claim of clear and 
unmistakable error.  See Tetro v. Gober, 14 Vet. App. 100, 
109 (2000); Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  

With respect to the third prong, the Board notes that, in 
Berger v. Brown, 10 Vet. App. 166 (1997), the Court held that 
"opinions from this Court that formulate new interpretations 
of the law subsequent to [a VA] decision cannot be the basis 
of a valid clear and unmistakable error claim.  Id. at 170.  
The Court reaffirmed this principle in Brewer v. West, 11 
Vet. App. 228, 234 (1998) and Smith v. West, 11 Vet. App.  
134, 137 (1998).  

Indeed, in Brewer, the Court held that, although judicial 
decisions made during the course of an appeal are 
retroactively applicable to pending appeals, for purposes of 
adjudicating claims of CUE in a prior VA decision, "new" 
judicial interpretations of the law that were not issued at 
the time of the prior VA decision are not applicable.  Id. at 
234.  

As a threshold matter, the Board finds that the arguments 
advanced by the veteran allege CUE with the requisite 
specificity.  See Phillips and Luallen, both supra.  
Specifically, in October 2004, the veteran requested an 
earlier effective date for his service-connected psychiatric 
condition "based on clear and unmistakable error." 

In this regard, the veteran alleged that the RO erred in 
failing to grant service connection in 1968 and 1984, when 
the veteran had raised previous psychiatric claims with VA.  
The veteran essentially contends that the evidence was 
sufficient to award service connection at the time of the 
earlier denials and that VA should have done more to assist 
him in obtaining relevant evidence.  

After a careful review of the record before the RO in January 
2003, the Board concludes that there was more than a tenable 
basis for the RO's award of an effective date of January 27, 
2001.  In reaching this determination, the Board finds that 
the correct facts as they were known at the time were before 
the adjudicator and the statutory or regulatory provisions 
extant at the time were correctly applied.  

At the time of the January 2003 rating decision, the law and 
regulations concerning effective dates were essentially the 
same as they are now.  

Generally, the effective date of an award based on an 
original claim or a claim reopened after final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a); Rodriguez v. West, 189 F.3d 
1351, 1354 (Fed. Cir. 1999).  

The effective date for a grant of service connection is the 
day following separation from active service or the date 
entitlement arose, if the claim is received within one year 
of separation from service.  If the claim is not received 
within one year of separation from service, the effective 
date for a grant of service connection is the date of receipt 
of the claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

In addition, where new and material evidence is received 
after final disallowance, the effective date will be the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400 (q)(ii), (r).  

The evidence before the RO in January 2003 shows that the 
veteran was denied service connection for emotionally 
unstable personality in July 1968 and December 1984.  The 
veteran was notified of these decisions and of his appellate 
rights, but did not file a timely Notice of Disagreement with 
either decision, and they became final.  

On September 27, 2001, the RO received the veteran's informal 
application to reopen the previously denied the claim of 
service connection for a psychiatric disability (PTSD), and 
in August 2002, the veteran amended his claim to include 
organic personality disorder.  September 27, 2001 is the 
earliest indication in the record, after December 1984, that 
the veteran wished to reopen a psychiatric claim.

In a January 2003 rating decision, the RO granted service 
connection for organic personality disorder and organic mood 
disorder due to closed head injury, evaluated as 100 percent 
disabling, effective September 27, 2001.  

Based on the foregoing and based on the evidence of record 
before the RO in January 2003, the Board finds that the RO 
correctly determined the effective date for the veteran's 
service-connected organic personality disorder and organic 
mood disorder due to closed head injury.  

In this regard, the Board notes that regulations provide that 
where new and material evidence is received after final 
disallowance, the effective date will be the date of receipt 
of the new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400 (q)(ii), (r) (2007).  In this case, 
the September 27, 2001 informal claim submitted by the 
appellant is the earliest date warranted by the record.  See 
Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("when a claim 
to reopen is successful and the benefit sought is awarded 
upon readjudication, the effective date is the date of the 
claim to reopen"); Sears v. Principi, 16 Vet. App. 244, 248 
("The Court thus holds that the effective-date statute, 
38 U.S.C.A. § 5110(a), is clear on its face with respect to 
granting an effective date for an award of VA periodic 
monetary benefits no earlier than the date that the claim for 
reopening was filed").

The veteran, however, has asserted that the evidence of 
records warrants a finding of service connection as of the 
prior denials in 1968 and 1984 based on the medical evidence 
of record.  The Board interprets the veteran to mean that the 
medical records in his file should serve as a claim for 
service connection earlier than September 27, 2001.  The 
veteran's assertions are an attack as to how the facts were 
weighed at the time of the January 2003 rating decision.  
That cannot rise to the level of clear and unmistakable 
error.  

Regardless, the Board will not that the veteran's treatment 
records are not adequate to serve as a claim of service 
connection.  While it is true that any communication or 
action indicating an intent to apply for one or more benefits 
administered by VA may be considered an informal claim, see 
38 C.F.R. § 3.155(a), "[t]he mere presence of the medical 
evidence [in the record] does not establish an intent" to 
seek service connection for a condition.  See Brannon v. 
West, 12 Vet. App. 32, 35 (1998).  The records of the 
veteran's treatment prior to filing the claim of service 
connection, therefore, cannot by themselves serve as a claim 
of service connection.  The mere receipt of medical records 
cannot be construed as an informal claim.  See Lalonde v. 
West, 12 Vet. App. 377, 382 (1999).  

In conclusion, the Board determines that, under the law then 
in effect, the RO's determination that an effective date of 
September 27, 2001 is warranted for entitlement to service 
connection for organic personality disorder and organic mood 
disorder due to closed head injury, did not involve clear and 
unmistakable error.  Based on the foregoing and based on the 
evidence of record before the RO in January 2003, the Board 
cannot conclude that no reasonable mind could differ with the 
RO's determination.  


ORDER

The January 15, 2003 rating decision awarding an effective 
date of September 27, 2001, for an award of entitlement to 
service connection for organic personality disorder and 
organic mood disorder due to closed head injury, was not 
clearly and unmistakably erroneous.  The claim is denied.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


